ABATED and Opinion Filed July 2, 2021




                                              In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00360-CR

                     DEMOND DEPREE BLUNTSON, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                       On Appeal from the 49th District Court
                                Webb County, Texas
                      Trial Court Cause No. 2012CRO000674D1

                            MEMORANDUM OPINION
                       Before Justices Molberg, Carlyle, and Smith1
                                Opinion by Justice Carlyle
       A jury convicted Demond Depree Bluntson of two counts of capital murder

and two counts of aggravated assault against a public servant. The trial court

sentenced him to death for the capital-murder convictions, and the jury sentenced

him to fifty years’ confinement for the aggravated-assault convictions. The capital-

murder convictions went directly to the court of criminal appeals for review, even

though the four counts were tried to the same jury. See Callins v. State, 726 S.W.2d




   1
      The Honorable Justice Craig Smith succeeded the Honorable Justice John G. Browning, a member of
the original panel. Justice Smith has reviewed the briefs and the record before the Court.
555 (Tex. Crim. App. 1986); TEX. CODE CRIM. PROC. arts. 4.04, 37.071 § 2(h); TEX.

R. APP. P. 25.2(b).2

        With one exception, Mr. Bluntson’s fifteen points of error overlap with issues

he asserted in his capital-murder appeal. In both appeals, Mr. Bluntson contends the

trial court violated his rights in determining he was competent to stand trial. The

court of criminal appeals, addressing Mr. Bluntson’s arguments, has held that the

trial court erred by failing to conduct a competency trial despite determining there

was some evidence of incompetency. See Bluntson v. State, No. AP-77,067, 2021

WL 2677462, at *6 (Tex. Crim. App. June 30, 2021) (not designated for

publication). The court abated Mr. Bluntson’s appeal and remanded the case to the

trial court to determine the feasibility of conducting a retrospective competency trial.

See id.

        Given that Mr. Bluntson makes the same argument in this court, and for the

reasons the court of criminal appeals explained in its opinion, we abate this appeal

pending the trial court’s proceedings on remand from the court of criminal appeals.

As the court of criminal appeals ordered, see id., regardless of the trial court’s

determination on the feasibility of a retrospective competency trial, the record of the

proceedings on remand shall be filed in this Court within 180 days of the date of this

opinion for reinstatement of the appeal.


    2
     Mr. Bluntson did not timely appeal his aggravated-assault convictions, though the court of criminal
appeals granted him permission to note his out-of-time appeal in this Court.
                                                 –2–
                            /Cory L. Carlyle/
                            CORY L. CARLYLE
                            JUSTICE
180360f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                          –3–